PER CURIAM:
Connie J. Laishley appeals the magistrate judge’s order affirming the Commissioner’s denial of disability insurance benefits and supplemental security income.* *36We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. See Laishley v. Astrue, No. 3:05-cv-00714 (S.D.W.Va. Sept. 4, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge under 28 U.S.C. § 636(c) (2000).